OPINION OVERRULING A MOTION FOR A REHEARING,
(Filed April 16, 1923.)
In a petition for a rehearing the defendant suggests that the opinion handed down is ambiguous; that under one construction the bank would be held liable for the services of the plaintiff even after it had notified him that it would no longer pay him. It asks that the language be modified in this and other respects so that the meaning may be made clear.
The sole question presented was whether the demurrer to the evidence was properly sustained. We hold that the evidence would support a recovery for the plaintiff’s services at least for a part of the time for which he made claim. We do not pass upon the question whether such notice as the plaintiff testified the bank gave him would end the period for which it was liable. We hold that misconduct on the part of McHenry would not in and of itself relieve the bank from liability to the plaintiff for services performed under the contract. We do not hold that the bank was unable to sever its relations with the plaintiff on account of his own misconduct or of his participation in misconduct of McHenry. We think it inadvisable to decide further questions upon the present record.
The motion for a rehearing is overruled.